United States Court of Appeals
                                                               Fifth Circuit
                                                             F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                 September 18, 2006

                                                        Charles R. Fulbruge III
                                                                Clerk
                            No. 05-40261
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RICHARD WALTER,

                                     Defendant-Appellant.


                         (Consolidated with)




                            No. 05-40263
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RICHARD DOLLAN WATLER,

                                     Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 2:04-CR-591-ALL
                      --------------------
                           No. 05-40261
                        c/w No. 05-40263
                                -2-

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     In 2000, Richard Dollan Watler (Walter)** was convicted of

possessing with the intent to distribute cocaine, in violation of

21 U.S.C. § 841(b)(1)(C), and was sentenced to 18 months in

prison and three years of supervised release.   In October 2004,

Walter pleaded guilty to illegal reentry.   The court sentenced

Walter to 57 months in prison, three years of supervised release,

and a $100 special assessment.   The court also found that Walter

had violated the terms of his supervised release in his drug case

and sentenced him on revocation thereof to the maximum sentence

available, 24 months in prison, to run consecutively to the 57-

month sentence that was imposed for his illegal reentry

conviction.

     Walter argues, relying on United States v. Booker, 543 U.S.
220 (2005), Blakely v. Washington, 542 U.S. 296 (2004), and

Apprendi v. New Jersey, 530 U.S. 466 (2000), that his sentence

upon revocation of supervised release exceeds the statutory

maximum sentence permitted by 18 U.S.C. § 3583.   He challenges

the court’s classification of his original offense, which in turn


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
        In case No. 05-40263, the defendant appealed under the
name Richard Dollan Watler. In case No. 05-40261, he appealed
under the name Richard Walter. The defendant avers that his
correct name is Walter, not Watler.
                            No. 05-40261
                         c/w No. 05-40263
                                 -3-

defines the maximum sentence that can be imposed upon revocation

of supervised release.   Walter argues that the maximum term of

imprisonment authorized under 18 U.S.C. § 3559(a) refers to the

maximum sentence authorized under the Sentencing Guidelines, not

the maximum sentence authorized by the underlying statute of

conviction.

     The maximum term of imprisonment under the statute of

conviction determines the classification of a defendant’s

offense.   United States v. Alfaro-Hernandez, 453 F.3d 280, 282

(5th Cir. 2006).   Walter’s sentence on supervised release does

not exceed the statutory maximum sentence under § 3583.

     Walter also argues that the “felony” and “aggravated felony”

provisions of 8 U.S.C. § 1326(b) are unconstitutional.    His

challenge is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224, 235 (1998).   Although Walter contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).

     The judgment of the district court is AFFIRMED.